62 N.Y.2d 877 (1984)
Delaware County Electric Cooperative, Inc., et al., Appellants,
v.
Power Authority of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued May 8, 1984.
Decided June 7, 1984.
Victor T. Fuzak, Richard F. Campbell and Howard E. Berger for appellants.
Gerald C. Goldstein, Stephen L. Baum, Wendy M. Lane and Reina Barcan for Power Authority of the State of New York, respondent.
Frederic H. Lawrence and Kenneth M. Jasinski for New York State Electric and Gas Corporation, respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, MEYER, SIMONS and KAYE. Taking no part: Judge WACHTLER.
Order affirmed, with costs, for reasons stated in the opinion by Justice Reid S. Moule at the Appellate Division (96 AD2d 154).